DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of storage tanks of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 43 recites the limitation “a conventional machining fluid” which is indefinite as to the requisite for the term “conventional” as the claim does not define what the metes and bounds are of the term “conventional”.  Given the broadest reasonable interpretation of the limitation, the term “conventional” will be interpreted as any known, art supported, machining fluid for purposes of examination.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 21, 36-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2005/0268938), hereinafter referred to as Johnson, in view of Skerlos et al. (US 7,414,015), hereinafter referred to as Skerlos, and in further view of Sasanecki (US 2002/0081167), hereinafter referred to as Sasanecki.

Regarding claim 16, Johnson teaches a system (Fig. 1) for (capable of distributing the fluid based on structure) distributing a supercritical machining fluid (supercritical carbon dioxide, paragraph 0027, “As utilized herein the term "high-pressure carbon dioxide" refers to carbon dioxide at a pressure greater than its critical pressure of 1060 psig… if the temperature associated with the carbon dioxide is greater than 88.degree.  F., the fluid will be in supercritical phase.”), the system comprising:
a storage tank (10) constructed and arranged to store a liquid (liquid CO2; see paragraph 044, “The CO.sub.2 bulk tank 10 normally contains liquid CO.sub.2 with a vapor headspace maintained at a pressure between 250 and 350 psig and a temperature between -9.degree.  F. and 10.degree.  F.”) and comprising an outlet (outlet at the bottom of 10) adjacent a bottom portion (bottom of 10) of the storage tank;
“…CO2 booster pump 15.  The pump raises the pressure of the CO2 approximately 50to 120 psi…”) of the liquid to a first pressure (50 to 120 psi higher than 250-350 psi of the storage tank 10; see paragraph 0044 and paragraph 0045, “The CO2 is pressurized in CO2 pressurization means 20 to a pressure as high as the pressure at maximum loading in buffer volume 80…”, ) greater than a critical pressure (the pressure of the CO2 leaving 20 is disclosed in paragraph 0045 as being that as high as the pressure at maximum in the buffer volume 80 which is shown in the table in paragraph 0039 which is above the critical point of CO2) of the gas in liquid form;
a heater (comprising 29, 30 and 35) fluidly coupled to the pressure booster and constructed and arranged to increase a temperature (temperature of liquid leaving pump 15) of the liquid to a first temperature (temperature of fluid leaving 35) greater than a critical temperature (critical temperature of CO2) of the liquid (since disclosed, the liquid becomes a supercritical fluid discussed above) , wherein upon increasing the pressure of the liquid to the first pressure and increasing the temperature of the liquid to the first temperature, the liquid transforms into a supercritical fluid (supercritical CO2);
a storage vessel (80) fluidly coupled to the heater, the storage vessel constructed and arranged to receive the supercritical fluid and maintain a pressure (pressure at which the supercritical is maintained; see paragraph 0055, “The CO.sub.2 in buffer volume 80 may be heated or cooled by buffer volume temperature adjustment means 81”) of the supercritical fluid at a pressure (pressure required to keep the CO2 in a 
a distribution system (comprising valve 90, filter 92 and pipe leaving filter 92) fluidly coupled to the storage vessel and constructed and arranged to (limitation is functional and met since all of the structure claimed for supercritical fluid delivery is met, wherein the machining tools are not part of the system and are furthermore known to use supercritical) deliver the supercritical fluid from the storage vessel to a type of machining tool (application tool 100, which could be more than one tools).



    PNG
    media_image1.png
    524
    913
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Johnson.


A plurality of lubrication modules in fluid communication with the distribution system, wherein each lubrication module of the plurality of lubrication modules includes a pressure reducing regulator configured to provide a desired flow rate of the supercritical fluid to an associated machining tool of the plurality of machining tools.

Skerlos teaches a system (Fig. 1) wherein supercritical fluid (paragraph 0031, “In an embodiment of the setup 10, CO.sub.2 from tank A may be pressurized to supercritical pressures by pressure booster C”) is used as a coolant for cooling a machining tool (paragraph 0032, “tapping torque machine O”), wherein the machining tool is a cutting tool (tapping is a cutting process, therefore the tapping torque machine is a cutting tool).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the system which delivers supercritical fluid of Johnson with a cutting tool, which requires supercritical fluid as a coolant, as taught by Skerlos, in order to provide the predictable result of reliably delivering supercritical fluid to the cutting tool in order to cool the cutting tool, thereby prolonging the life of the cutting tool.

Sasanecki teaches a coolant delivery system (Fig. 1) constructed and arranged to deliver (cooling) fluid to a plurality of machining tools (plurality of 114s), wherein the “…the coolant distribution network 16 includes 
solenoids 36A-36D located on the manifold to independently open and close each 
of the ports 42A-42D to each feed line 32A-32D.  Alternatively, appropriate valves may be used in conjunction with the solenoids or in place of the solenoids to independently regulate the flow through each of the ports to each feed line 32.  Thus, the flow in each feed line 32A-32D may be turned on or off or otherwise regulated independently in pressure and flow.”) in fluid communication with the distribution system, wherein each lubrication module of the plurality of lubrication modules includes a pressure reducing regulator (“valve” in paragraph 0025) configured to provide a desired flow rate (flow rate passing through the valve of paragraph 0025) of the fluid to an associated machining tool (one of 114s associated with 36A-36D) of the plurality of machining tools.

Since Sasanecki teaches the need for the distribution of fluid to a plurality of cutting tools, and supercritical fluid is already taught, by Skerlos, to be used in cutting tools, It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson as modified by Skerlos, to include a plurality of cutting tools, each having a lubrication module, as taught by Sasanecki, in order to provide the predictable result of increasing the amount of machining which can be accomplished while providing supercritical fluid to each of the plurality of cutting tools to prolong the life of the cutting tools. 



Skerlos teaches everything discussed in claim 16, and wherein the supercritical fluid is pumped to storage vessel H which comprises heating element I, and wherein the storage vessel comprises a controller (computer L) configured to control the heating element (column 6, lines 1-11, “The computer L may be in communication with a heating element I and a pressure transducer K, both of which may be in communication with the vessel H, whereby if the temperature or pressure inside the vessel H falls outside a predetermined range, the computer directs the heating element I and/or the pressure transducer K to correct the environmental conditions to correspond with the predetermined range.”) to maintain the supercritical fluid above its (the supercritical fluid’s interpretation) supercritical temperature.
	It should be noted that “to maintain the supercritical fluid above its supercritical temperature” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior 

In view of Skerlos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the storage vessel of Johnson to include a heating element controlled by a controller, as taught by Skerlos, in order to provide the predictable result of keeping the supercritical fluid, taught by Johnson, within a predetermined temperature/pressure range for the delivery.

Regarding claim 36 and 37, Johnson, as modified, teaches the system according to claim 16, wherein the liquid comprises liquid carbon dioxide (paragraph 0044, “liquid CO2”) (claim 36) and the supercritical fluid comprises supercritical carbon dioxide (paragraph 0027, “if the temperature associated with the carbon dioxide is greater than 88 F, the fluid will be in supercritical phase”) (claim 37).

Regarding claim 38, Johnson, as modified, teaches wherein the pressure booster (comprising 15) is a gas booster (15 is a booster pump).

Regarding claim 41, Johnson, as modified, teaches the system of claim 16, wherein the system further comprises the plurality of machines taught by Sasanecki in claim 16.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos and Sasanecki as applied to claim 16, in further view of Grant (US 2009/0320655), hereinafter referred to as Grant.

Regarding claims 25, 26, and 27, Johnson, as modified, teaches the system of claim 16, however does not teach the system further comprising one or more lubricant distribution systems constructed and arranged to deliver lubricant to the plurality of machining tools (claim 25); a plurality of lubrication modules in fluid communication with the one or more lubricant distribution system and the distribution system, and wherein the plurality of lubrication modules are configured to combine a lubricant with the supercritical fluid, and wherein each lubrication module of the plurality of lubrication modules is in fluid communication with one or more machining tools of the plurality of machining tools. (claim 26); wherein the lubricant is combined with the supercritical fluid before being delivered to the plurality of machining tools (claim 27).

Grant teaches a system (Fig. 1) which has a lubrication distribution system (comprising 18) which mixes a supercritical fluid (supercritical carbon dioxide; paragraph 0014) with a lubricant (lubricant from 18 which may be oil, see paragraph 0020) in a lubrication module (mixing valve 26; see paragraph 0022) which is then delivered to a machining tool (12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson, as modified, such .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos and Sasanecki as applied to claim 16, in further view of Agrawal et al. (US 2006/0000358), hereinafter referred to as Agrawal.

Regarding claim 28, Johnson as modified teaches the system according to claim 16, however does not teach wherein the plurality of machining tools are located within a machining facility, and the storage tank, pressure booster, heater and storage vessel are located exterior to the machining facility.
It should be noted that the machining facility is not being interpreted as part of the system and that so long as the system is capable of being used wherein the plurality of machining tools are located within a machining facility, and the storage tank, pressure booster, heater and storage vessel be configured to be located exterior to the machining facility.

Agrawal teaches a system which delivers a fluid (CO2) using storage tanks, pressurization pumps, heat exchangers, etc. outside of a facility (Fig. 1, 100; see 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Johnson, as modified, including the storage tank, pressure booster, heater, and storage vessel, to be capable of being located outside of a machining facility comprising the plurality of machining tools, in order to provide the predictable result of minimizing the dimensional requirements of the machining facility as taught by Agrawal by keeping the system components outside.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos and Sasanecki as applied to claim 16, in further view of Isom et al. (US 2013/0213521), hereinafter referred to as Isom.

Regarding claim 39, Johnson, as modified, teaches the system according to claim 16, but does not teach wherein the heater is an electric vaporizer.

Isom teaches a vaporizer (Fig. 1, 116) for vaporizing liquefied gases and further discloses in paragraph 0027 “Atmospheric or electric vaporizers or combinations may be located on the skid for maximum efficiency and ease of maintenance and all filling equipment is designed to use minimum space.”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the heater of Halvorson to be that of comprising at least an electric vaporizer as taught by Isom in order to provide the predictable result of maximizing efficiency while using a minimal amount of space.


Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos and Sasanecki as applied to claim 41, in further view of Dionne et al. (US 2012/0237311)

Regarding claim 42, Johnson, as modified, teaches the system of claim 41, however does not teach wherein at least one of the machine tools comprises a rotary union configured to be lubricated with the supercritical fluid.

Dionne teaches a machine tool (Fig. 2) used for machining and comprises a rotary union (20) configured to be lubricated with a fluid (paragraph 0018, “the overpressure gas is selectively modified by pressure regulator 18 to accommodate the mass flow rate of the liquid carbon dioxide entering the rotary union 20 via line 28.”) wherein the rotary union provides a mechanical expedient for connecting a fluid flow path used for delivering lubricant/coolant, from a stationary supply passage, to a rotating part, in this case a cutting tool.

Therefore, since the plurality of machines taught by Johnson, as modified, include rotating cutting tools, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified at least one of the plurality of machine tools to include a rotary union, as taught by Dionne, in order to provide the predictable result of using a mechanical expedient for fluidly connecting, and sealing, a stationary delivery passage which delivers the supercritical fluid, to cutting tool that is rotating, and thereby delivering the supercritical fluid to both the cutting tool and work piece, thereby prolonging the life of the cutting tool and reducing thermal stress in the workpiece.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos and Sasanecki as applied to claim 41, in further view of Wodjenski (US 2005/0051233), hereinafter referred to as Wodjenski.

Regarding claim 43, Johnson, as modified, teaches the system of claim 41, however does not teach wherein at least one machining tool of the plurality of machining tools includes a valve configured to facilitate switching between the supercritical machining fluid and a conventional machining fluid.

Wodjenski teaches a system (Fig. 2) which delivers fluid for a manufacturing process’s tools (semiconductor manufacturing tools; see paragraph 0001), wherein a machining tool (comprising Fig. 2 and the tool) includes a valve (AV25) configured to facilitate 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified, Johnson, as modified, such that in addition to the supercritical fluid source, there be a second supercritical fluid source (otherwise known as a conventional machining fluid) as well as a valve for switching from the supercritical fluid to the second supercritical fluid in order to provide the similar and predictable result of switching to the second supercritical fluid when the supercritical fluid is depleted, thereby allowing for a continuous feed of supercritical fluid to the machining tools without downtime due to running out of supercritical fluid.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Skerlos and Sasanecki as applied to claim 41, in further view of Olander et al. (US 2003/0226588), hereinafter referred to as Olander.

Regarding claim 44, Johnson, as modified, teaches the system according to claim 41, however has not yet taught wherein at least one machining tool of the plurality of machining tools comprises: a spindle; a pressure transducer configured to sense a 

Sasanecki teaches everything discussed in claim 1, as well as wherein the machining tool comprises a spindle (142).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the machining tool of Johnson, as modified, to further comprise a spindle as taught by Sasaneck as a mechanical expedient for transferring the torque of the machining tool motor to the cutting tool of the machining tool.

Olander teaches a system which delivers fluid (Fig. 3A, within cylinder 302) to a tool (semiconductor process tool further comprising the fluid lines of Fig. 3A; see paragraph 0067), wherein the fluid lines of the tool include a pressure transducer (Fig. 3A, 313) configured to sense a pressure of the fluid upstream from the outlet 310 which leads to the tool of the machine); a valve (324) configured to purge (using purge gas from pressure regulator 322; see paragraph 0147, “The purge gas is regulated to a desired pressure level by regulator 322 in the purge gas feed line 320.  Although not shown, the set point of purge gas regulator 322 may be selectively adjusted, by coupling regulator 322 with CPU 354, in corresponding manner to the connection of CPU 354 to regulator 321.”) the tool; and a processor (Fig. 3A, 352) configured to operate the valve (see paragraph 0129, “Valve 324 is coupled with valve actuator 388, which in turn is joined to CPU 354 by signal transmission line 390.”) to (Olander comprises all of the structure required to perform the function) purge the at least one machining tool based at least in part on the sensed pressure in at least one operating mode (mode when fluid line system of the tool is being purged).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson, as modified, such that the fluid lines of the machining tool are modified to include a pressure transducer, valve and processor, combined with a purge gas, as taught by Olander, in order to provide the predictable result of purging the lines/valves/components of the machine tool of debris, air and any matter which reduces the operation of the machine tool.

Alternatively…

Claims 16, 24 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halvorson et al. (US 4,961,325), hereinafter referred to as Halvorson, in view of Skerlos et al. (US 7,414,015), hereinafter referred to as Skerlos, and in further view of Sasanecki (US 2002/0081167), hereinafter referred to as Sasanecki.


The invention will be described in detail with reference to the FIGURE.  Referring now to the FIGURE, use point 1 is a user of high pressure gas, especially of gas at supercritical pressure.”; the system being functionally capable of distributing the supercritical fluid for an intended use of machining), the system comprising:
a storage tank (11) constructed and arranged to store a liquid (liquid cryogen within 11) and having an outlet (annotated by Examiner in Figure 1) positioned adjacent a bottom portion (annotated by Examiner in Figure 1) of the storage tank;
a pressure booster (comprising positive displacement pump 31) fluidly coupled to the outlet and constructed and arranged to receive the liquid from the first storage tank and increase a pressure of the liquid (pressure of liquid within tank 11) to a first pressure (pressure leaving pump 31) greater than a critical pressure of the liquid (critical pressure of the liquid at atmospheric pressure which the liquid is stored in tank 11; also see column 3, lines 33-25, “the term "supercritical pressure" means a pressure higher than the critical pressure of a fluid.” and column 4, lines 1-5, “In a preferred embodiment, the delivery pressure equals or exceeds the supercritical pressure of the gas, and the liquid supply is maintained at a pressure of about ambient pressure at standby.”);
a heater (vaporizer 33) fluidly coupled to the pressure booster and constructed and arranged to increase a temperature of the liquid (temperature of liquid leaving pump 31) to a first temperature (temperature of fluid leaving vaporizer 33) greater than a critical temperature of the liquid (temperature at which liquid within tank 11 becomes “In a preferred embodiment, the delivery pressure equals or exceeds the supercritical pressure of the gas”), wherein upon increasing the pressure of the liquid to the first pressure and increasing the temperature of the liquid to the first temperature, the liquid transforms into a supercritical fluid (delivery pressure exceeds supercritical pressure; column 4, lines 1-5, “In a preferred embodiment, the delivery pressure equals or exceeds the supercritical pressure of the gas”);
a storage vessel (one of 2-9) fluidly coupled to the heater, the storage vessel constructed and arranged to receive the supercritical fluid and maintain a pressure of the supercritical fluid (pressure of fluid passing through vaporizer 33 which is stored in the storage vessel) at a pressure (pressure of gas stored within storage vessels 2-9) greater than the critical pressure of the liquid and a temperature (temperature of gas within storage vessels 2-9) of the supercritical fluid greater than the critical temperature of the liquid (temperature of liquid in tank 11); and
a distribution system (comprising fluid line 12, valve 13 and pressure sensing device 20) fluidly coupled to the storage vessel and constructed and arranged to deliver the supercritical fluid from the storage vessel to a machining tool (use point 1, which can be for molding and curing of tires (col. 3, lines 50-51, thus certain types of machining tool are implied to be used for tires molding and curing, and highly likely more than one tool or one type of tools is involved).

Halvorson does not teach explicitly being constructed and arranged to deliver (interpreted narrowly to require a plurality of pipes and/or valves) the supercritical fluid to a plurality of machining tools, wherein the plurality of machining tools is a plurality of 

Skerlos teaches a system (Fig. 1) wherein supercritical fluid (paragraph 0031, “In an embodiment of the setup 10, CO.sub.2 from tank A may be pressurized to supercritical pressures by pressure booster C”) is used as a coolant for cooling a machining tool (paragraph 0032, “tapping torque machine O”), wherein the machining tool is a cutting tool (tapping is a cutting process, therefore the tapping torque machine is a cutting tool).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the system which delivers supercritical fluid of Johnson with a cutting tool, which requires supercritical fluid as a coolant, as taught by Skerlos, in order to provide the predictable result of reliably delivering supercritical fluid to the cutting tool in order to cool the cutting tool, thereby prolonging the life of the cutting tool.

Sasanecki teaches a coolant delivery system (Fig. 1) constructed and arranged to deliver (cooling) fluid to a plurality of machining tools (plurality of 114s), wherein the plurality of machining tools is a plurality of cutting tools (each 114 is cutting tool shown “…the coolant distribution network 16 includes 
solenoids 36A-36D located on the manifold to independently open and close each of the ports 42A-42D to each feed line 32A-32D.  Alternatively, appropriate valves may be used in conjunction with the solenoids or in place of the solenoids to independently regulate the flow through each of the ports to each feed line 32.  Thus, the flow in each feed line 32A-32D may be turned on or off or otherwise regulated independently in pressure and flow.”) in fluid communication with the distribution system, wherein each lubrication module of the plurality of lubrication modules includes a pressure reducing regulator (“valve” in paragraph 0025) configured to provide a desired flow rate (flow rate passing through the valve of paragraph 0025) of the fluid to an associated machining tool (one of 114s associated with 36A-36D) of the plurality of machining tools. (claim 16) 
	Sasanecki goes on to teach a subset (114s and 114’) of machining tools of the plurality of machining tools. (claim 24)

Since Sasanecki teaches the need for the distribution of fluid to a plurality of cutting tools, and supercritical fluid is already taught, by Skerlos, to be used in cutting tools, It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Johnson as modified by Skerlos, to include a plurality of cutting tools, each having a lubrication module, as taught by Sasanecki, in order to provide the predictable result of increasing the amount of machining which can be accomplished while providing supercritical fluid to each of the plurality of cutting tools to prolong the life of the cutting tools. 

Regarding claim 24, Halvorson, as modified, teaches the system according to claim 16, wherein the storage vessel comprises a plurality of storage vessels (plurality of tanks 2-9) fluidly coupled to a subset of machining tools of the plurality of machining tools 

Regarding claim 40, Halvorson, as modified, teaches the system according to claim 16, wherein the storage vessel comprises a plurality of tanks (plurality of tanks 2-9) fluidly coupled to one another.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2021, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, see Remarks, filed 12/28/2021, with respect to the rejection(s) of claim(s) 16, 21, 24-28 and 36-40 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sasanecki (US 2002/0081167), who teaches the added limitation to claim 16 of Sasanecki teaches a coolant delivery system (Fig. 1) constructed and arranged to deliver (cooling) fluid to a plurality of machining tools (plurality of 114s), wherein the plurality of machining tools is a plurality of cutting tools (each 114 is cutting tool shown in Fig. 2); a plurality of lubrication modules (36A-36D which comprise a solenoid and a “…the coolant distribution network 16 includes solenoids 36A-36D located on the manifold to independently open and close each of the ports 42A-42D to each feed line 32A-32D.  Alternatively, appropriate valves may be used in conjunction with the solenoids or in place of the solenoids to independently regulate the flow through each of the ports to each feed line 32.  Thus, the flow in each feed line 32A-32D may be turned on or off or otherwise regulated independently in pressure and flow.”) in fluid communication with the distribution system, wherein each lubrication module of the plurality of lubrication modules includes a pressure reducing regulator (“valve” in paragraph 0025) configured to provide a desired flow rate (flow rate passing through the valve of paragraph 0025) of the fluid to an associated machining tool (one of 114s associated with 36A-36D) of the plurality of machining tools.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bangma et al. (US 2017/0113315) teaches a system (Fig. 1) for sending lubricant/coolant to machining tool (comprising 86 and 88), wherein the machining tool comprises: a spindle (86); a pressure transducer (64) configured to sense a pressure of fluid upstream from the spindle; a valve (92) configured to purge (capable of opening and provide purging) the at least one machining tool; and a processor (12) configured to operate the valve to purge the at least one machining tool based at least in part on the sensed pressure in at least one operating mode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763